 


109 HR 3783 IH: For the relief of Abraham Jaars, Delicia Jaars, and Grant Jaars.
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 3783 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. Tiberi introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Abraham Jaars, Delicia Jaars, and Grant Jaars. 
 
 
1.Waiver of grounds for removal of, or denial of admission to, Abraham Jaars, Delicia Jaars, and Grant Jaars 
(a)In generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Abraham Jaars, Delicia Jaars, and Grant Jaars may not be removed from the United States, or denied admission to the United States, by reason of any act that is a ground for removal or denial of admission and is reflected in the records of the Immigration and Naturalization Service of the Department of Justice, or the Visa Office of the Department of State, on the date of the enactment of this Act. 
(b)Rescission of outstanding order of removalThe Attorney General shall rescind any outstanding order of removal or deportation, or any finding of deportability, that has been entered against Abraham Jaars, Delicia Jaars, or Grant Jaars by reason of any act described in subsection (a). 
 
